Blanchard, J.
.This is an action brought to recover for work, labor and services rendered in pursuance of an agreement to pay the “ costs ” of doing the job. The situation *657of the parties tends to show that actual cost was the meaning intended by the word “ cost ” used in the agreement, and the negotiations of the parties, which were properly admitted in evidence to explain the written agreement, con-, firm this view. Accordingly, judgment could not properly be awarded for an amount which included profit.
Judgment must be reversed and a new trial ordered, with costs to appellants to abide the event.
Gildebsleeve and Dayton, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellants to abide event.